IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-31467
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MAXON HARVEY MORGAN,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 93-CR-491-5-N
                       --------------------
                           July 24, 2002

Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Maxon Harvey Morgan, federal prisoner # 239980-034, appeals

the denial of a motion for a transcript at government expense to

appeal the transfer of a petition for habeas corpus pursuant to

28 U.S.C. § 2241 to this court for authorization to file a

successive 28 U.S.C. § 2255 motion.   See Brinar v. Williamson,

245 F.3d 515, 518 (5th Cir. 2001)(transfer order is a

nonappealable interlocutory order).   A transcript is not


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-31467
                                -2-

necessary to determine such an appeal.    This appeal is without

arguable merit and thus frivolous.   Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).   Accordingly, it is DISMISSED.   See 5TH

CIR. R. 42.2.

     APPEAL DISMISSED.